                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
JASON SANCHES,

                     Plaintiff,

v.                                                             No. CV 21-96 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                              ORDER GRANTING EXTENSION

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed Motion for Extension of Time to File the Electronic Certified Administrative

Record and Answer to Plaintiff’s Complaint (the “Motion”), (Doc. 13), filed April 26, 2021.

The Court, having considered the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until June 25, 2021, to

file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
